Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 5, 2016

                                       No. 04-16-00017-CR

                                         James MOODY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 413867
                       The Honorable Robert Behrens, Judge Presiding

                                         ORDER

        Appellant’s brief was originally due May 2, 2016, but was not filed. On May 6, 2016,
the court notified counsel for appellant that the brief was late. On May 19, 2016, counsel for
appellant filed a motion for extension of time to file brief until June 20, 2016, which was
granted. On June 22, 2016, the court notified counsel for appellant that the brief was late. On
July 5, 2016, counsel for appellant filed a second motion for extension of time to file appellant’s
brief requesting an additional 30 days.

        Appellant’s motion is granted in part. We order counsel for appellant, Pat Montgomery,
to file appellant’s brief no later than August 1, 2016. Counsel is advised that no further
extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court